Citation Nr: 0027609	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for the period from August 25, 
1997 for varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969, April 1984 to December 1985, and December 1990 to July 
1991 with service in Saudi Arabia.  He also served in the 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board remanded this issue previously in January 2000, and 
it has returned for appellate consideration.


REMAND

The Board finds that the veteran's claim for an increased 
original rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that this claim is plausible.  As noted above, the Board 
remanded this issue in January 2000 for further development, 
to include a VA examination of the veteran's varicose veins 
of the right leg.

The veteran's representative essentially contends in a 
September 2000 statement that this case should be remanded 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998) because, 
according to the May 2000 VA examination report, the VA 
examiner did not follow the instructions set out in the 
Board's January 2000 Remand.  As such, the May 2000 VA 
examination report is inadequate for rating purposes.  The 
Board agrees.  For example, the VA examiner did not describe 
the veteran's varicose veins of the right lower extremity as 
required by the rating criteria in effect prior to January 
12, 1998.  Specifically, the examiner did not measure the 
diameter of the varicose veins of the right lower extremity.  
Instead, the examiner described them essentially as a very 
large collection of varicosities noted in the medial thigh on 
the right.  Furthermore, the examiner elaborated that he felt 
that the veteran's varicose veins of the right lower 
extremity were moderately severe pursuant to the old rating 
criteria.  For rating purposes the diameter of the 
varicosities is an essential element under the old rating 
criteria.  Thus, the Board finds that additional development 
is necessary.  

Therefore, the duty to assist requires that this case be 
REMANDED to the RO for the following action:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him recently for his 
service-connected varicose veins of the 
right lower extremity since January 2000.  
With any necessary authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran, which are not currently of 
record.   Once received, these records 
should be associated with the claims 
folder.  

2.  The veteran should be scheduled for a 
VA peripheral vascular examination in 
order to determine the severity of his 
varicose veins.  All indicated tests and 
studies should be performed.  The claims 
file, a copy of this remand, and the old 
and new criteria for Diagnostic Code 7120 
must be made available to the examiner 
for use in the study of the veteran's 
case and the examiner should note in 
writing that the claims file and the old 
and new criteria of Diagnostic Code 7120 
were provided.  

a)  The examiner should first 
specifically describe the varicose 
veins of the right lower extremity 
in relationship to the old criteria.  
In this regard, the examiner should 
refrain from generally describing 
the varicose veins as "moderately 
severe" or "severe," and only 
address the old rating criteria.  
This should include a measurement of 
the diameter of the varicosities.  

b)  The examiner should then 
specifically describe the varicose 
veins of the right lower extremity 
in relationship to the amended 
criteria. 

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO should adjudicate the claim as 
styled on the title page of this remand 
with consideration given to all of the 
evidence of record.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  As such, 
the RO must specifically document their 
consideration as to whether a "staged 
rating" either up or down, as discussed 
in Fenderson, is warranted.

5.  Then, the veteran should be furnished 
with a supplemental statement of the case 
addressing any evidence pertaining to the 
claim for the appropriate evaluation for 
the period from June 2000 for varicose 
veins of the right lower extremity.  All 
pertinent laws and regulations must be 
provided to the veteran.  The veteran and 
his representative should then be 
afforded an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The above descriptions only 
suggest that a staged rating for a higher or lower rating is 
a possibility in this case.  They should not be read as 
mandating that a staged rating be entered.  The purpose of 
this remand is to ensure that the veteran is afforded due 
process of law.  The appellant need take no action until 
otherwise notified.  While this case is in remand status, the 
appellant and his representative may submit additional 
evidence and argument on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting, Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



